Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-16, in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that the groups are not distinct, and there would be no serious burden on the Examiner to examine all of the claims.  This is not found persuasive because, as set forth in the requirement for restriction, the apparatus as claimed can be used to practice another and materially different process, and the non-elected invention would require additional searching in at least B23B 35/00, which is not required for the elected invention, therefore adding serious burden to the examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “a second virtual hole” and “a second cleanup hole”.  However, parent claim 1 does not recite “a first virtual hole” or “a first cleanup hole”, making these limitations unclear as to how there can a second one of each of these.
Claim 7 recites the limitations “a third virtual hole” and “a third cleanup hole”.  However, parent claim 1 does not recite “a first virtual hole”, “a second virtual hole”, “a first cleanup hole”, or “a second cleanup hole”, making these limitations unclear as to how there can a third one of each of these.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibel et al. (US 9,573,209).
Regarding claim 1, Scheibel et al. discloses an apparatus for forming a plurality of aligned holes from a plurality of misaligned holes, the apparatus comprising: a reamer 400 having a first portion 415 and a second portion 420, the first portion having a first constant diameter 417 and the second portion having a first end 422 and a second end (adjacent end 424), the first end of the second portion being adjacent to the first portion of the reamer, the second portion of the reamer being tapered having a varied diameter (from 417 to nearly 425) that decreases from the first end to the second end; and a pilot member (only end portion 424 including the circular end surface) connected to the second end of the second portion of the reamer, the pilot member having a second constant diameter 425.
Regarding claim 2, Scheibel et al. discloses wherein the second portion 420 of the reamer is configured to center the reamer on a centerline of a virtual hole.
Regarding claim 3, Scheibel et al. discloses wherein the taper of the second portion of the reamer is configured to reduce an offset between a central longitudinal axis of the apparatus and the centerline of the virtual hole.
Regarding claim 4, Scheibel et al. discloses wherein the taper of the second portion 420 of the reamer comprises a beginning diameter 417 which is larger than a 
Regarding claim 5, Scheibel et al. discloses wherein the second constant diameter corresponds to a first virtual hole and wherein the first constant diameter corresponds to a first cleanup hole that accepts a first oversize fastener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al. in view of Riedy (US 2011/0123284).
Regarding claims 6-7, Scheibel et al. discloses the invention substantially as claimed, except Scheibel et al. does not disclose wherein the second constant diameter corresponds to a second virtual hole and wherein the first constant diameter corresponds to a second cleanup hole that accepts a second oversize fastener, or wherein the second constant diameter corresponds to a third virtual hole and wherein the first constant diameter corresponds to a third cleanup hole that accepts a third oversize fastener.  Riedy teaches the use of a first reamer that is made to ream a first diameter hole (disclosed as three inch diameter) and a second reamer made to ream a 
Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided a third reamer having a third diameter for the purpose of reaming a hole to a third desired size, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the apparatus of Scheibel et al. with different sized reamers as taught by Riedy  and In re Harza in order to be able to ream holes of different sizes.
Regarding claims 8-16, Scheibel et al. and Scheibel et al. in view of Riedy teach the limitations of the claims as set forth in the rejections of claims 1-7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        28 December 2021